
	
		II
		111th CONGRESS
		1st Session
		S. 1740
		IN THE SENATE OF THE UNITED STATES
		
			October 1, 2009
			Mrs. Murray (for
			 herself, Mr. Brown, and
			 Mr. Dodd) introduced the following bill;
			 which was read twice and referred to the Committee on Health, Education, Labor, and
			 Pensions
		
		A BILL
		To promote the economic security and safety of victims of
		  domestic violence, dating violence, sexual assault, or stalking, and for other
		  purposes.
	
	
		1.Short title; table of
			 contents
			(a)Short
			 titleThis Act may be cited as the Security and Financial Empowerment (SAFE)
			 Act.
			(b)Table of
			 contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Sec. 2. Findings.
					Sec. 3. Definitions.
					TITLE I—Entitlement to emergency leave for addressing domestic
				violence, dating violence, sexual assault, or stalking
					Sec. 101. Purposes.
					Sec. 102. Entitlement to emergency leave for addressing
				domestic violence, dating violence, sexual assault, or stalking.
					Sec. 103. Existing leave usable for addressing domestic
				violence, dating violence, sexual assault, or stalking.
					Sec. 104. Emergency benefits.
					Sec. 105. Effect on other laws and employment
				benefits.
					Sec. 106. Regulations.
					Sec. 107. Conforming amendment.
					Sec. 108. Effective date.
					TITLE II—Entitlement to unemployment compensation for victims of
				domestic violence, dating violence, sexual assault, or stalking
					Sec. 201. Purposes.
					Sec. 202. Unemployment compensation and training
				provisions.
					TITLE III—Victims’ employment sustainability
					Sec. 301. Short title.
					Sec. 302. Purposes.
					Sec. 303. Prohibited discriminatory acts.
					Sec. 304. Enforcement.
					Sec. 305. Attorney’s fees.
					Sec. 306. Regulations.
					TITLE IV—Victims of abuse insurance protection
					Sec. 401. Short title.
					Sec. 402. Definitions.
					Sec. 403. Discriminatory acts prohibited.
					Sec. 404. Insurance protocols for subjects of
				abuse.
					Sec. 405. Reasons for adverse actions.
					Sec. 406. Life insurance.
					Sec. 407. Subrogation without consent prohibited.
					Sec. 408. Enforcement.
					Sec. 409. Effective date.
					TITLE V—Severability
					Sec. 501. Severability.
				
			2.FindingsCongress makes the following
			 findings:
			(1)Domestic
			 violence, dating violence, sexual assault, and stalking are widespread in the
			 United States, affecting individuals of virtually every racial, ethnic, age,
			 and socioeconomic group. Women are disproportionately the victims of such forms
			 of violence, as nearly 1 in 4 female victims of violent crime (23 percent) were
			 victimized by an intimate partner.
			(2)A recent
			 Department of Justice study reports that 85 percent of victims of domestic
			 violence are female, while 15 percent of victims are male. One out of every 4
			 women will experience domestic or dating violence in their lifetime.
			(3)Nearly 7,800,000
			 women in the United States have been raped by an intimate partner at some point
			 in their lives. A new study by the Department of Justice found that 64 percent
			 of rapes and sexual assaults experienced by female victims were committed by
			 non-strangers such as intimate partners, friends, or family members.
			(4)According to a
			 recent Government report, there were 248,300 rapes and sexual assaults in the
			 United States in 2007, up from 190,600 in 2005, with 90 percent of the rapes
			 perpetrated against female victims.
			(5)One in every 12
			 women and 1 in every 45 men have been stalked in their lifetime. A new study by
			 the Department of Justice indicates 5,800,000 Americans were victims of
			 stalking and harassment in 2006, and that nearly 3 out of every 4 victims
			 surveyed knew their offender in some capacity. Stalking victims most often
			 identified the stalker as a former intimate (21.5 percent), or a friend,
			 roommate, or neighbor (16.4 percent).
			(6)A recent
			 Department of Justice study concluded that violence against women occurred more
			 often in disadvantaged neighborhoods, and that women in disadvantaged
			 neighborhoods were twice as likely to be victims of domestic violence than
			 those in more financially secure neighborhoods. The rate of severe violence
			 experienced by women in disadvantaged neighborhoods is 3 times that of women
			 who experience violence in nondisadvantaged neighborhoods.
			(7)According to the
			 National Institute of Justice, crime accounts for an estimated $450,000,000,000
			 each year in medical expenses, lost earnings, social service costs, pain,
			 suffering, and reduced quality of life for victims, which harms the Nation's
			 productivity and drains the Nation's resources. Of this amount, violent crime
			 accounts for $426,000,000,000 per year.
			(8)Rape exacts the
			 highest costs per victim of any criminal offense, accounting for
			 $127,000,000,000 per year in related costs.
			(9)Violent crime
			 results in wage losses equivalent to 1 percent of all United States earnings,
			 and causes 3 percent of the Nation's medical spending and 14 percent of the
			 Nation's injury-related medical spending.
			(10)Homicide is a
			 leading cause of death for women on the job. Husbands, boyfriends, and
			 ex-partners commit 15 percent of workplace homicides against women.
			(11)Female murder
			 victims are substantially more likely than male murder victims to have been
			 killed by an intimate partner. About 1/3 of female murder
			 victims, and about 4 percent of male murder victims, were killed by an intimate
			 partner.
			(12)Sixty-one
			 percent of senior executives recently surveyed said domestic violence has a
			 harmful effect on their company's productivity, 70 percent said domestic
			 violence negatively affects attendance, and 55 percent said domestic violence
			 increases health care costs.
			(13)Seventy-eight
			 percent of human resources professionals consider partner violence a workplace
			 issue. However, more than 70 percent of United States workplaces have no formal
			 program or policy that addresses workplace violence, let alone domestic
			 violence. In fact, only 4 percent of employers provided training on domestic
			 violence.
			(14)Ninety-four
			 percent of corporate security and safety directors at companies nationwide rank
			 domestic violence as a high security concern.
			(15)The Bureau of
			 National Affairs has estimated that domestic violence costs United States
			 employers between $3,000,000,000 and $5,000,000,000 annually in lost time and
			 productivity, while other reports have estimated the cost at between
			 $5,800,000,000 and $13,000,000,000 annually.
			(16)Medical costs in
			 the United States for domestic violence have been estimated to be
			 $31,000,000,000 per year. The medical cost associated with each incident of
			 domestic violence ranges from $387 to $948, including costs of health care and
			 mental health services.
			(17)A study released
			 in 2007 calculated that violence cost the United States $70,000,000,000
			 annually, with $64,400,000,000 in lost productivity and $5,600,000,000 spent on
			 medical care. Annually, intimate partner violence costs the United States
			 $33,000,000,000 in lost productivity and $4,000,000,000 for medical
			 treatment.
			(18)Employees in the
			 United States who have been victims of domestic violence, dating violence,
			 sexual assault, or stalking too often suffer adverse consequences in the
			 workplace as a result of their victimization.
			(19)Studies indicate
			 that one of the best predictors of whether a victim will be able to stay away
			 from her abuser is her degree of economic independence. However, domestic
			 violence, dating violence, sexual assault, and stalking often negatively impact
			 a victim's ability to maintain employment.
			(20)Women who have
			 experienced domestic violence or dating violence are more likely than other
			 women to be unemployed, to suffer from health problems that can affect
			 employability and job performance, to report lower personal income, and to rely
			 on welfare.
			(21)Victims of
			 domestic violence also frequently miss work due to injuries, court dates, and
			 safety concerns that require legal protections. Victims of intimate partner
			 violence lose 8,000,000 days of paid work each year, the equivalent of over
			 32,000 full-time jobs and 5,600,000 days of household productivity.
			(22)Victims of
			 domestic violence, dating violence, sexual assault, and stalking are
			 particularly vulnerable to changes in employment, pay, and benefits, and as a
			 result of their desperate need for economic stability, are in particular need
			 of legal protection.
			(23)According to a
			 2007 report by the Journal of Interpersonal Violence and a recent study in
			 Oregon, between 15.2 and 27.6 percent of women surveyed lost a job because of
			 abuse.
			(24)Domestic
			 violence also affects abusers' ability to work. Recent studies in Maine and
			 Oregon indicate that between 48 and 57 percent of abusers reported having
			 difficulty concentrating at work, and between 42 percent and 51.8 percent of
			 offenders were either late or missed work entirely because of their abusive
			 behavior.
			(25)Abusers
			 frequently seek to exert financial control over their partners by actively
			 interfering with their ability to work, including preventing their partners
			 from going to work, harassing their partners at work, limiting the access of
			 their partners to cash or transportation, and sabotaging the child care
			 arrangements of their partners.
			(26)Abusers often
			 harass their victims at work because it is an easy way to access them. A recent
			 study by the Journal of Interpersonal Violence shows that between 56 and 88
			 percent of surveyed women experienced on-the-job harassment by their abusive
			 partner.
			(27)Stalkers harass
			 and terrorize their victims by spying on them, standing outside their places of
			 work or homes, making unwanted phone calls, sending or leaving unwanted letters
			 or items, or vandalizing property.
			(28)A new study by
			 the Department of Justice reveals that of the 79 percent of stalking victims
			 who were employed, 1 in 8 lost time from work. More than half of those victims
			 surveyed lost 5 or more days from work and 130,000 victims reported that they
			 had been fired from or asked to leave their jobs due to stalking.
			(29)The prevalence
			 of sexual assault and other violence against women at work is also dramatic, as
			 approximately 29,000 women are raped or sexually assaulted in the workplace
			 each year.
			(30)Sexual assault,
			 whether occurring in or out of the workplace, can impair an employee's work
			 performance, require time away from work, and undermine the employee's ability
			 to maintain a job. Almost 50 percent of sexual assault survivors lose their
			 jobs or are forced to quit in the aftermath of the assaults. An estimated 24 to
			 30 percent of abused working women lose their jobs due to their abuse.
			(31)Domestic and
			 sexual violence victims have been subjected to discrimination by private and
			 State employers, including discrimination motivated by gender and stereotypical
			 notions regarding women.
			(32)Domestic
			 violence victims and third parties who help them have been subjected to
			 discriminatory practices by health, life, disability, and property and casualty
			 insurers, as well as employers who self-insure employee benefits, who have
			 denied or canceled coverage, rejected claims, and raised rates based on
			 domestic violence. Although some State legislatures have tried to address such
			 practices, the scope of protection afforded by the laws adopted varies in each
			 State, with many States failing to address the problem comprehensively.
			 Moreover, Federal law prevents States from protecting the almost 40 percent of
			 employees whose employers self-insure employee benefits.
			(33)With the
			 exception of Illinois, no States prohibit employment discrimination against all
			 victims of domestic violence, sexual assault, or stalking.
			(34)Employees,
			 including individuals participating in welfare-to-work programs, may need to
			 take time during business hours to—
				(A)obtain orders of
			 protection;
				(B)seek medical or
			 legal assistance, counseling, or other services; and
				(C)look for housing
			 in order to escape from domestic violence.
				(35)Only 12 States
			 provide domestic violence victims with leave from work to go to court, to see a
			 doctor, or to take other steps to address the domestic violence in their
			 lives.
			(36)Only 29 States
			 and the District of Columbia have laws that explicitly provide unemployment
			 insurance to domestic violence victims in certain circumstances, and none of
			 the laws explicitly cover victims of sexual assault or stalking.
			(37)Existing Federal
			 law does not explicitly—
				(A)authorize victims
			 of domestic violence, dating violence, sexual assault, or stalking to take
			 leave from work to seek legal assistance and redress, counseling, or assistance
			 with safety planning activities;
				(B)address the
			 eligibility of victims of domestic violence, dating violence, sexual assault,
			 or stalking for unemployment compensation;
				(C)prohibit
			 employment discrimination against actual or perceived victims of domestic
			 violence, dating violence, sexual assault, or stalking;
				(D)prohibit insurers
			 and employers who self-insure employee benefits from discriminating against
			 domestic violence victims and those who help them in determining eligibility,
			 rates charged, and standards for payment of claims; or
				(E)prohibit insurers
			 from disclosing information about abuse and the location of the victims through
			 insurance databases and other means.
				3.DefinitionsIn this Act, except as otherwise expressly
			 provided:
			(1)CommerceThe
			 terms commerce and industry or activity affecting
			 commerce have the meanings given the terms in section 101 of the Family
			 and Medical Leave Act of 1993 (29 U.S.C. 2611).
			(2)Course of
			 conductThe term course of conduct means a course of
			 repeatedly maintaining a visual or physical proximity to a person or conveying
			 verbal or written threats, including threats conveyed through electronic
			 communications, or threats implied by conduct.
			(3)Dating
			 violenceThe term dating violence has the meaning
			 given the term in section 40002 of the Violence Against Women Act of 1994 (42
			 U.S.C. 13925).
			(4)Domestic
			 violenceThe term domestic violence has the meaning
			 given the term in section 40002 of the Violence Against Women Act of 1994 (42
			 U.S.C. 13925).
			(5)Domestic
			 violence coalitionThe term domestic violence
			 coalition means a nonprofit, nongovernmental membership organization
			 that—
				(A)consists of the
			 entities carrying out a majority of the domestic violence programs carried out
			 within a State;
				(B)collaborates and
			 coordinates activities with Federal, State, and local entities to further the
			 purposes of domestic violence intervention and prevention; and
				(C)among other
			 activities, provides training and technical assistance to entities carrying out
			 domestic violence programs within a State, territory, political subdivision, or
			 area under Federal authority.
				(6)Electronic
			 communicationsThe term electronic communications
			 includes communications via telephone (including mobile phone), computer,
			 e-mail, video recorder, fax machine, telex, or pager.
			(7)Employ;
			 StateThe terms employ and State have
			 the meanings given the terms in section 3 of the Fair Labor Standards Act of
			 1938 (29 U.S.C.
			 203).
			(8)Employee
				(A)In
			 generalThe term employee means any person employed
			 by an employer. In the case of an individual employed by a public agency, such
			 term means an individual employed as described in section 3(e)(2) of the Fair
			 Labor Standards Act of 1938 (29 U.S.C. 203(e)(2)).
				(B)BasisThe
			 term includes a person employed as described in subparagraph (A) on a full-time
			 or part-time basis, for a fixed time period, on a temporary basis, pursuant to
			 a detail, or as a participant in a work assignment as a condition of receipt of
			 Federal or State income-based public assistance.
				(9)EmployerThe
			 term employer—
				(A)means any person
			 engaged in commerce or in any industry or activity affecting commerce who
			 employs 15 or more individuals; and
				(B)includes any
			 person acting directly or indirectly in the interest of an employer in relation
			 to an employee, and includes a public agency that employs individuals as
			 described in section 3(e)(2) of the Fair Labor Standards Act of 1938, but does
			 not include any labor organization (other than when acting as an employer) or
			 anyone acting in the capacity of officer or agent of such labor
			 organization.
				(10)Employment
			 benefitsThe term employment benefits means all
			 benefits provided or made available to employees by an employer, including
			 group life insurance, health insurance, disability insurance, sick leave,
			 annual leave, educational benefits, and pensions, regardless of whether such
			 benefits are provided by a practice or written policy of an employer or through
			 an employee benefit plan, as defined in
			 section
			 3(3) of the Employee Retirement
			 Income Security Act of 1974 (29 U.S.C. 1002(3)).
			(11)Family or
			 household memberThe term family or household
			 member, used with respect to a person, means a nonabusive individual who
			 is a spouse, former spouse, parent, son or daughter, or person residing or
			 formerly residing in the same dwelling unit as the person.
			(12)Parent; son or
			 daughterThe terms parent and son or
			 daughter have the meanings given the terms in section 101 of the Family
			 and Medical Leave Act of 1993 (29 U.S.C. 2611).
			(13)PersonThe
			 term person has the meaning given the term in section 3 of the
			 Fair Labor Standards Act of 1938 (29 U.S.C. 203).
			(14)Public
			 agencyThe term public agency has the meaning given
			 the term in section 3 of the Fair Labor Standards Act of 1938 (29 U.S.C.
			 203).
			(15)Public
			 assistanceThe term public assistance includes cash,
			 food stamps, medical assistance, housing assistance, and other benefits
			 provided on the basis of income by a public agency.
			(16)Reduced leave
			 scheduleThe term reduced leave schedule means a
			 leave schedule that reduces the usual number of hours per workweek, or hours
			 per workday, of an employee.
			(17)RepeatedlyThe
			 term repeatedly means on 2 or more occasions.
			(18)SecretaryThe
			 term Secretary means the Secretary of Labor.
			(19)Sexual
			 assaultThe term sexual assault has the meaning
			 given the term in section 40002 of the Violence Against Women Act of 1994 (42
			 U.S.C. 13925).
			(20)Sexual assault
			 coalitionThe term sexual assault coalition means a
			 nonprofit, nongovernmental membership organization that—
				(A)consists of the
			 entities carrying out a majority of the sexual assault programs carried out
			 within a State;
				(B)collaborates and
			 coordinates activities with Federal, State, and local entities to further the
			 purposes of sexual assault intervention and prevention; and
				(C)among other
			 activities, provides training and technical assistance to entities carrying out
			 sexual assault programs within a State, territory, political subdivision, or
			 area under Federal authority.
				(21)StalkingThe
			 term stalking has the meaning given the term in section 40002 of
			 the Violence Against Women Act of 1994 (42 U.S.C. 13925).
			(22)Victim of
			 domestic violence, dating violence, sexual assault, or
			 stalkingThe term victim of domestic violence, dating
			 violence, sexual assault, or stalking includes a person who has been a
			 victim of domestic violence, dating violence, sexual assault, or stalking and a
			 person whose family or household member has been a victim of domestic violence,
			 dating violence, sexual assault, or stalking.
			(23)Victim
			 services organizationThe term victim services
			 organization means a nonprofit, nongovernmental organization that
			 provides assistance to victims of domestic violence, dating violence, sexual
			 assault, or stalking, or to advocates for such victims, including a rape crisis
			 center, an organization carrying out a domestic violence program, an
			 organization operating a shelter or providing counseling services, or an
			 organization providing assistance through the legal process.
			IEntitlement to
			 emergency leave for addressing domestic violence, dating violence, sexual
			 assault, or stalking
			101.PurposesThe purposes of this title are, pursuant to
			 the affirmative power of Congress to enact legislation under the portions of
			 section 8 of article I of the Constitution relating to providing for the
			 general welfare and to regulation of commerce among the several States, and
			 under section 5 of the 14th amendment to the Constitution—
				(1)to promote the
			 national interest in reducing domestic violence, dating violence, sexual
			 assault, and stalking by enabling victims of domestic violence, dating
			 violence, sexual assault, or stalking to maintain the financial independence
			 necessary to leave abusive situations, achieve safety, and minimize the
			 physical and emotional injuries from domestic violence, dating violence, sexual
			 assault, or stalking, and to reduce the devastating economic consequences of
			 domestic violence, dating violence, sexual assault, or stalking to employers
			 and employees;
				(2)to promote the
			 national interest in ensuring that victims of domestic violence, dating
			 violence, sexual assault, or stalking can recover from and cope with the
			 effects of domestic violence, dating violence, sexual assault, or stalking, and
			 participate in criminal and civil justice processes, without fear of adverse
			 economic consequences from their employers;
				(3)to ensure that
			 victims of domestic violence, dating violence, sexual assault, or stalking can
			 recover from and cope with the effects of domestic violence, dating violence,
			 sexual assault, or stalking, and participate in criminal and civil justice
			 processes, without fear of adverse economic consequences with respect to public
			 benefits;
				(4)to promote the
			 purposes of the 14th amendment by preventing sex-based discrimination and
			 discrimination against victims of domestic violence, dating violence, sexual
			 assault, or stalking in employment leave, by addressing the failure of existing
			 laws to protect the employment rights of victims of domestic violence, dating
			 violence, sexual assault, or stalking, by protecting their civil and economic
			 rights, and by furthering the equal opportunity of women for economic
			 self-sufficiency and employment free from discrimination;
				(5)to minimize the
			 negative impact on interstate commerce from dislocations of employees and
			 harmful effects on productivity, employment, health care costs, and employer
			 costs, caused by domestic violence, dating violence, sexual assault, or
			 stalking, including intentional efforts to frustrate women’s ability to
			 participate in employment and interstate commerce;
				(6)to further the
			 goals of human rights and dignity reflected in instruments such as the Charter
			 of the United Nations, the Universal Declaration of Human Rights, and the
			 International Covenant on Civil and Political Rights; and
				(7)to accomplish the
			 purposes described in paragraphs (1) through (6) by—
					(A)entitling victims
			 of domestic violence, dating violence, sexual assault, or stalking to take
			 leave from their employment to seek medical help, legal assistance, counseling,
			 safety planning, and other assistance without penalty from their employers;
			 and
					(B)prohibiting
			 employers from discriminating against actual or perceived victims of domestic
			 violence, dating violence, sexual assault, or stalking, in a manner that
			 accommodates the legitimate interests of employers and protects the safety of
			 all persons in the workplace.
					102.Entitlement to
			 emergency leave for addressing domestic violence, dating violence, sexual
			 assault, or stalking
				(a)Leave
			 requirement
					(1)BasisAn
			 employee who is a victim of domestic violence, dating violence, sexual assault,
			 or stalking may take leave from work to address domestic violence, dating
			 violence, sexual assault, or stalking, by—
						(A)seeking medical
			 attention for, or recovering from, physical or psychological injuries caused by
			 domestic violence, dating violence, sexual assault, or stalking to the employee
			 or the employee’s family or household member;
						(B)obtaining
			 services from a victim services organization for the employee or the employee’s
			 family or household member;
						(C)obtaining
			 psychological or other counseling for the employee or the employee’s family or
			 household member;
						(D)participating in
			 safety planning, temporarily or permanently relocating, or taking other actions
			 to increase the safety of the employee or the employee’s family or household
			 member from future domestic violence, dating violence, sexual assault, or
			 stalking or ensure economic security; or
						(E)seeking legal
			 assistance or remedies to ensure the health and safety of the employee or the
			 employee’s family or household member, including preparing for or participating
			 in any civil or criminal legal proceeding related to or derived from domestic
			 violence, dating violence, sexual assault, or stalking.
						(2)PeriodAn
			 employee may take not more than 30 days of leave, as described in paragraph
			 (1), in any 12-month period.
					(3)ScheduleLeave
			 described in paragraph (1) may be taken intermittently or on a reduced leave
			 schedule.
					(b)NoticeThe
			 employee shall provide the employer with reasonable notice of the employee’s
			 intention to take the leave, unless providing such notice is not
			 practicable.
				(c)Certification
					(1)In
			 generalThe employer may require the employee to provide
			 certification to the employer, within a reasonable period after the employer
			 requests the certification, that—
						(A)the employee or
			 the employee’s family or household member is a victim of domestic violence,
			 dating violence, sexual assault, or stalking; and
						(B)the leave is for
			 1 of the purposes enumerated in subsection (a)(1).
						(2)ContentsAn
			 employee may satisfy the certification requirement of paragraph (1) by
			 providing to the employer—
						(A)a sworn statement
			 of the employee;
						(B)documentation
			 from an employee, agent, or volunteer of a victim services organization, an
			 attorney, a member of the clergy, or a medical or other professional, from whom
			 the employee or the employee’s family or household member has sought assistance
			 in addressing domestic violence, dating violence, sexual assault, or stalking
			 and the effects of domestic violence, dating violence, sexual assault, or
			 stalking;
						(C)a police or court
			 record; or
						(D)other
			 corroborating evidence.
						(d)ConfidentialityAll
			 information provided to the employer pursuant to subsection (b) or (c),
			 including a statement of the employee or any other documentation, record, or
			 corroborating evidence, and the fact that the employee has requested or
			 obtained leave pursuant to this section, shall be retained in the strictest
			 confidence by the employer, except to the extent that disclosure is—
					(1)requested or
			 consented to by the employee in writing; or
					(2)otherwise
			 required by applicable Federal or State law.
					(e)Employment and
			 benefits
					(1)Restoration to
			 position
						(A)In
			 generalExcept as provided in paragraph (2), any employee who
			 takes leave under this section for the intended purpose of the leave shall be
			 entitled, on return from such leave—
							(i)to
			 be restored by the employer to the position of employment held by the employee
			 when the leave commenced; or
							(ii)to
			 be restored to an equivalent position with equivalent employment benefits, pay,
			 and other terms and conditions of employment.
							(B)Loss of
			 benefitsThe taking of leave under this section shall not result
			 in the loss of any employment benefit accrued prior to the date on which the
			 leave commenced.
						(C)LimitationsNothing
			 in this subsection shall be construed to entitle any restored employee
			 to—
							(i)the
			 accrual of any seniority or employment benefits during any period of leave;
			 or
							(ii)any right,
			 benefit, or position of employment other than any right, benefit, or position
			 to which the employee would have been entitled had the employee not taken the
			 leave.
							(D)ConstructionNothing
			 in this paragraph shall be construed to prohibit an employer from requiring an
			 employee on leave under this section to report periodically to the employer on
			 the status and intention of the employee to return to work.
						(2)Exemption
			 concerning certain highly compensated employees
						(A)Denial of
			 restorationAn employer may deny restoration under paragraph (1)
			 to any employee described in subparagraph (B) if—
							(i)such denial is
			 necessary to prevent substantial and grievous economic injury to the operations
			 of the employer;
							(ii)the employer
			 notifies the employee of the intent of the employer to deny restoration on such
			 basis at the time the employer determines that such injury would occur;
			 and
							(iii)in any case in
			 which the leave has commenced, the employee elects not to return to employment
			 after receiving such notice.
							(B)Affected
			 employeesAn employee referred to in subparagraph (A) is a
			 salaried employee who is among the highest paid 10 percent of the employees
			 employed by the employer within 75 miles of the facility at which the employee
			 is employed.
						(3)Maintenance of
			 health benefits
						(A)CoverageExcept
			 as provided in subparagraph (B), during any period that an employee takes leave
			 under this section, the employer shall maintain coverage under any group health
			 plan (as defined in section 5000(b)(1) of the Internal Revenue Code of 1986)
			 for the duration of such leave at the level and under the conditions coverage
			 would have been provided if the employee had continued in employment
			 continuously for the duration of such leave.
						(B)Failure to
			 return from leaveThe employer may recover the premium that the
			 employer paid for maintaining coverage for the employee under such group health
			 plan during any period of leave under this section if—
							(i)the
			 employee fails to return from leave under this section after the period of
			 leave to which the employee is entitled has expired; and
							(ii)the employee
			 fails to return to work for a reason other than—
								(I)the continuation
			 of, recurrence of, or onset of an episode of domestic violence, dating
			 violence, sexual assault, or stalking, that entitles the employee to leave
			 pursuant to this section; or
								(II)other
			 circumstances beyond the control of the employee.
								(C)Certification
							(i)IssuanceAn
			 employer may require an employee who claims that the employee is unable to
			 return to work because of a reason described in subclause (I) or (II) of
			 subparagraph (B)(ii) to provide, within a reasonable period after making the
			 claim, certification to the employer that the employee is unable to return to
			 work because of such reason.
							(ii)ContentsAn
			 employee may satisfy the certification requirement in clause (i) by providing
			 to the employer—
								(I)a sworn statement
			 of the employee;
								(II)documentation
			 from an employee, agent, or volunteer of a victim services organization, an
			 attorney, a member of the clergy, or a medical or other professional, from whom
			 the employee or the employee's family or household member has sought assistance
			 in addressing domestic violence, dating violence, sexual assault, or stalking
			 and the effects of domestic violence, dating violence, sexual assault, or
			 stalking;
								(III)a police or
			 court record; or
								(IV)other
			 corroborating evidence.
								(D)ConfidentialityAll
			 information provided to the employer pursuant to subparagraph (C), including a
			 statement of the employee or any other documentation, record, or corroborating
			 evidence, and the fact that the employee is not returning to work because of a
			 reason described in subclause (I) or (II) of subparagraph (B)(ii), shall be
			 retained in the strictest confidence by the employer, except to the extent that
			 disclosure is—
							(i)requested or
			 consented to by the employee; or
							(ii)otherwise
			 required by applicable Federal or State law.
							(f)Prohibited
			 acts
					(1)Interference
			 with rights
						(A)Exercise of
			 rightsIt shall be unlawful for any employer to interfere with,
			 restrain, or deny the exercise of or the attempt to exercise any right provided
			 under this section.
						(B)Employer
			 discriminationIt shall be unlawful for any employer to discharge
			 or harass any individual, or otherwise discriminate against any individual with
			 respect to compensation, terms, conditions, or privileges of employment of the
			 individual (including retaliation in any form or manner) because the
			 individual—
							(i)exercised any
			 right provided under this section; or
							(ii)opposed any
			 practice made unlawful by this section.
							(C)Public agency
			 sanctionsIt shall be unlawful for any public agency to deny,
			 reduce, or terminate the benefits of, otherwise sanction, or harass any
			 individual, or otherwise discriminate against any individual (including
			 retaliation in any form or manner) with respect to the amount, terms, or
			 conditions of public assistance of the individual because the
			 individual—
							(i)exercised any
			 right provided under this section; or
							(ii)opposed any
			 practice made unlawful by this section.
							(2)Interference
			 with proceedings or inquiriesIt shall be unlawful for any person
			 to discharge or in any other manner discriminate (as described in subparagraph
			 (B) or (C) of paragraph (1)) against any individual because such
			 individual—
						(A)has filed any
			 charge, or has instituted or caused to be instituted any proceeding, under or
			 related to this section;
						(B)has given, or is
			 about to give, any information in connection with any inquiry or proceeding
			 relating to any right provided under this section; or
						(C)has testified, or
			 is about to testify, in any inquiry or proceeding relating to any right
			 provided under this section.
						(g)Enforcement
					(1)Civil action by
			 affected individuals
						(A)LiabilityAny
			 employer that violates subsection (f) shall be liable to any individual
			 affected—
							(i)for
			 damages equal to—
								(I)the amount
			 of—
									(aa)any
			 wages, salary, employment benefits, or other compensation denied or lost to
			 such individual by reason of the violation; or
									(bb)in a
			 case in which wages, salary, employment benefits, or other compensation has not
			 been denied or lost to the individual, any actual monetary losses sustained by
			 the individual as a direct result of the violation;
									(II)the interest on
			 the amount described in subclause (I) calculated at the prevailing rate;
			 and
								(III)an additional
			 amount as liquidated damages equal to the sum of the amount described in
			 subclause (I) and the interest described in subclause (II), except that if an
			 employer that has violated subsection (f) proves to the satisfaction of the
			 court that the act or omission that violated subsection (f) was in good faith
			 and that the employer had reasonable grounds for believing that the act or
			 omission was not a violation of subsection (f), such court may, in the
			 discretion of the court, reduce the amount of the liability to the amount and
			 interest determined under subclauses (I) and (II), respectively; and
								(ii)for such
			 equitable relief as may be appropriate, including employment, reinstatement,
			 and promotion.
							(B)Right of
			 actionAn action to recover the damages or equitable relief
			 prescribed in subparagraph (A) may be maintained against any employer in any
			 Federal or State court of competent jurisdiction by any 1 or more affected
			 individuals for and on behalf of—
							(i)the
			 individuals; or
							(ii)the individuals
			 and other individuals similarly situated.
							(C)Fees and
			 costsThe court in such an action shall, in addition to any
			 judgment awarded to the plaintiff, allow a reasonable attorney’s fee,
			 reasonable expert witness fees, and other costs of the action to be paid by the
			 defendant.
						(D)LimitationsThe
			 right provided by subparagraph (B) to bring an action by or on behalf of any
			 affected individual shall terminate—
							(i)on
			 the filing of a complaint by the Secretary in an action under paragraph (4) in
			 which restraint is sought of any further delay in the payment of the amount
			 described in subparagraph (A)(i) to such individual by an employer responsible
			 under subparagraph (A) for the payment; or
							(ii)on
			 the filing of a complaint by the Secretary in an action under paragraph (2) in
			 which a recovery is sought of the damages described in subparagraph (A)(i)
			 owing to an affected individual by an employer liable under subparagraph
			 (A),
							unless
			 the action described in clause (i) or (ii) is dismissed without prejudice on
			 motion of the Secretary.(2)Action by the
			 Secretary
						(A)Administrative
			 actionThe Secretary shall receive, investigate, and attempt to
			 resolve complaints of violations of subsection (f) in the same manner as the
			 Secretary receives, investigates, and attempts to resolve complaints of
			 violations of sections 6 and 7 of the Fair Labor Standards Act of 1938
			 (29 U.S.C.
			 206 and 207).
						(B)Civil
			 actionThe Secretary may bring an action in any court of
			 competent jurisdiction to recover the damages described in paragraph
			 (1)(A)(i).
						(C)Sums
			 recoveredAny sums recovered by the Secretary pursuant to
			 subparagraph (B) shall be held in a special deposit account and shall be paid,
			 on order of the Secretary, directly to each individual affected. Any such sums
			 not paid to such an individual because of inability to do so within a period of
			 3 years shall be deposited into the Treasury of the United States as
			 miscellaneous receipts.
						(3)Limitation
						(A)In
			 generalExcept as provided in subparagraph (B), an action may be
			 brought under this subsection not later than 2 years after the date of the last
			 event constituting the alleged violation for which the action is
			 brought.
						(B)Willful
			 violationIn the case of such action brought for a willful
			 violation of subsection (f), such action may be brought within 3 years after
			 the date of the last event constituting the alleged violation for which such
			 action is brought.
						(C)CommencementIn
			 determining when an action is commenced by the Secretary under this subsection
			 for the purposes of this paragraph, it shall be considered to be commenced on
			 the date when the complaint is filed.
						(4)Action for
			 injunction by SecretaryThe district courts of the United States
			 shall have jurisdiction, for cause shown, in an action brought by the
			 Secretary—
						(A)to restrain
			 violations of subsection (f), including the restraint of any withholding of
			 payment of wages, salary, employment benefits, or other compensation, plus
			 interest, found by the court to be due to affected individuals; or
						(B)to award such
			 other equitable relief as may be appropriate, including employment,
			 reinstatement, and promotion.
						(5)Solicitor of
			 LaborThe Solicitor of Labor may appear for and represent the
			 Secretary on any litigation brought under this subsection.
					(6)Employer
			 liability under other lawsNothing in this section shall be
			 construed to limit the liability of an employer or public agency to an
			 individual, for harm suffered relating to the individual’s experience of
			 domestic violence, dating violence, sexual assault, or stalking, pursuant to
			 any other Federal or State law, including a law providing for a legal
			 remedy.
					(7)Library of
			 CongressNotwithstanding any other provision of this subsection,
			 in the case of the Library of Congress, the authority of the Secretary under
			 this subsection shall be exercised by the Librarian of Congress.
					(8)Certain public
			 agency employers
						(A)AgenciesNotwithstanding
			 any other provision of this subsection, in the case of a public agency that
			 employs individuals as described in subparagraph (A) or (B) of section 3(e)(2)
			 of the Fair Labor Standards Act of 1938 (29 U.S.C. 203(e)(2)) (other than an
			 entity of the legislative branch of the Federal Government), subparagraph (B)
			 shall apply.
						(B)AuthorityIn
			 the case described in subparagraph (A), the powers, remedies, and procedures
			 provided in the case of a violation of chapter 63 of title 5, United States
			 Code, in that title to an employing agency, in chapter 12 of that title to the
			 Merit Systems Protection Board, or in that title to any person alleging a
			 violation of chapter 63 of that title, shall be the powers, remedies, and
			 procedures this subsection provides in the case of a violation of subsection
			 (f) to that agency, that Board, or any person alleging a violation of
			 subsection (f), respectively, against an employee who is such an
			 individual.
						(9)Public agencies
			 providing public assistanceConsistent with regulations
			 prescribed under section 106(d), the President shall ensure that any public
			 agency that violates subsection (f)(1)(C), or subsection (f)(2) by
			 discriminating as described in subsection (f)(1)(C), shall provide to any
			 individual who receives a less favorable amount, term, or condition of public
			 assistance as a result of the violation—
						(A)(i)the amount of any
			 public assistance denied or lost to such individual by reason of the violation;
			 and
							(ii)the interest on the amount
			 described in clause (i); and
							(B)such equitable
			 relief as may be appropriate.
						103.Existing leave
			 usable for addressing domestic violence, dating violence, sexual assault, or
			 stalkingAn employee who is
			 entitled to take paid or unpaid leave (including family, medical, sick, annual,
			 personal, or similar leave) from employment, pursuant to State or local law, a
			 collective bargaining agreement, or an employment benefits program or plan, may
			 elect to substitute any period of such leave for an equivalent period of leave
			 provided under section 102.
			104.Emergency
			 benefits
				(a)In
			 generalA State may use funds provided to the State under part A
			 of title IV of the Social Security Act
			 (42 U.S.C.
			 601 et seq.) to provide nonrecurrent short-term emergency
			 benefits to an individual for any period of leave the individual takes pursuant
			 to section 102.
				(b)EligibilityIn
			 calculating the eligibility of an individual for such emergency benefits, the
			 State shall count only the cash available or accessible to the
			 individual.
				(c)Timing
					(1)ApplicationsAn
			 individual seeking emergency benefits under subsection (a) from a State shall
			 submit an application to the State.
					(2)BenefitsThe
			 State shall provide benefits to an eligible applicant under paragraph (1) on an
			 expedited basis, and not later than 7 days after the applicant submits an
			 application under paragraph (1).
					(d)Conforming
			 amendmentSection 404 of the
			 Social Security Act (42 U.S.C. 604) is
			 amended by adding at the end the following:
					
						(l)Authority To
				provide emergency benefitsA State that receives a grant under
				section 403 may use the grant to provide nonrecurrent short-term emergency
				benefits, in accordance with section 104 of the Survivors' Empowerment and
				Economic Security Act, to individuals who take leave pursuant to section 102 of
				that Act, without regard to whether the individuals receive assistance under
				the State program funded under this
				part.
						.
				105.Effect on
			 other laws and employment benefits
				(a)More protective
			 laws, agreements, programs, and plansNothing in this title shall
			 be construed to supersede any provision of any Federal, State, or local law,
			 collective bargaining agreement, or employment benefits program or plan that
			 provides—
					(1)greater leave
			 benefits for victims of domestic violence, dating violence, sexual assault, or
			 stalking than the rights established under this title; or
					(2)leave benefits
			 for a larger population of victims of domestic violence, dating violence,
			 sexual assault, or stalking (as defined in such law, agreement, program, or
			 plan) than the victims of domestic violence, dating violence, sexual assault,
			 or stalking covered under this title.
					(b)Less protective
			 laws, agreements, programs, and plansThe rights established for
			 victims of domestic violence, dating violence, sexual assault, or stalking
			 under this title shall not be diminished by any State or local law, collective
			 bargaining agreement, or employment benefits program or plan.
				106.Regulations
				(a)In
			 general
					(1)Authority to
			 issue regulationsExcept as provided in subsections (b), (c), and
			 (d), the Secretary shall issue regulations to carry out this title.
					(2)Regulations
			 regarding noticesThe regulations described in paragraph (1)
			 shall include regulations requiring every employer to post and keep posted, in
			 conspicuous places on the premises of the employer where notices to employees
			 are customarily placed, a notice, to be prepared or approved by the Secretary,
			 summarizing the provisions of this title and providing information on
			 procedures for filing complaints. The Secretary shall develop such a notice and
			 provide copies to employers upon request without charge.
					(b)Library of
			 CongressThe Librarian of Congress shall prescribe the
			 regulations described in subsection (a) with respect to employees of the
			 Library of Congress. The regulations prescribed under this subsection shall, to
			 the extent appropriate, be consistent with the regulations prescribed by the
			 Secretary under subsection (a).
				(c)Certain public
			 agency employersThe Office of Personnel Management shall
			 prescribe the regulations described in subsection (a) with respect to
			 individuals described in subparagraph (A) or (B) of section 3(e)(2) of the Fair
			 Labor Standards Act of 1938 (29 U.S.C. 203(e)(2)) (other than an individual
			 employed by an entity of the legislative branch of the Federal Government). The
			 regulations prescribed under this subsection shall, to the extent appropriate,
			 be consistent with the regulations prescribed by the Secretary under subsection
			 (a).
				(d)Public agencies
			 providing public assistanceThe President shall prescribe the
			 regulations described in subsection (a) with respect to applicants for and
			 recipients of public assistance, in the case of violations of section
			 102(f)(1)(C), or section 102(f)(2) due to discrimination described in section
			 102(f)(1)(C). The regulations prescribed under this subsection shall, to the
			 extent appropriate, be consistent with the regulations prescribed by the
			 Secretary under subsection (a).
				107.Conforming
			 amendmentSection 1003(a)(1)
			 of the Rehabilitation Act Amendments of 1986 (42 U.S.C. 2000d–7(a)(1))
			 is amended by inserting title I or III of the Survivors' Empowerment and
			 Economic Security Act, before or the provisions.
			108.Effective
			 dateThis title and the
			 amendment made by this title take effect 180 days after the date of enactment
			 of this Act.
			IIEntitlement to
			 unemployment compensation for victims of domestic violence, dating violence,
			 sexual assault, or stalking
			201.PurposesThe purposes of this title are, pursuant to
			 the affirmative power of Congress to enact legislation under the portions of
			 section 8 of article I of the Constitution relating to laying and collecting
			 taxes, providing for the general welfare, and regulation of commerce among the
			 several States, and under section 5 of the 14th amendment to the
			 Constitution—
				(1)to promote the
			 national interest in reducing domestic violence, dating violence, sexual
			 assault, and stalking by enabling victims of domestic violence, dating
			 violence, sexual assault, or stalking to maintain the financial independence
			 necessary to leave abusive situations, achieve safety, and minimize the
			 physical and emotional injuries from domestic violence, dating violence, sexual
			 assault, or stalking, and to reduce the devastating economic consequences of
			 domestic violence, dating violence, sexual assault, or stalking to employers
			 and employees;
				(2)to promote the
			 national interest in ensuring that victims of domestic violence, dating
			 violence, sexual assault, or stalking can recover from and cope with the
			 effects of such victimization and participate in the criminal and civil justice
			 processes without fear of adverse economic consequences;
				(3)to minimize the
			 negative impact on interstate commerce from dislocations of employees and
			 harmful effects on productivity, loss of employment, health care costs, and
			 employer costs, caused by domestic violence, dating violence, sexual assault,
			 or stalking, including intentional efforts to frustrate the ability of women to
			 participate in employment and interstate commerce;
				(4)to promote the
			 purposes of the 14th amendment to the Constitution by preventing sex-based
			 discrimination and discrimination against victims of domestic violence, dating
			 violence, sexual assault, or stalking in unemployment insurance, by addressing
			 the failure of existing laws to protect the employment rights of victims of
			 domestic violence, dating violence, sexual assault, or stalking, by protecting
			 their civil and economic rights, and by furthering the equal opportunity of
			 women for economic self-sufficiency and employment free from discrimination;
			 and
				(5)to accomplish the
			 purposes described in paragraphs (1) through (4) by providing unemployment
			 insurance to those who are separated from their employment as a result of
			 domestic violence, dating violence, sexual assault, or stalking, in a manner
			 that accommodates the legitimate interests of employers and protects the safety
			 of all persons in the workplace.
				202.Unemployment
			 compensation and training provisions
				(a)Unemployment
			 compensationSection 3304 of the Internal Revenue Code of 1986
			 (relating to approval of State unemployment compensation laws) is
			 amended—
					(1)in subsection
			 (a)—
						(A)in paragraph
			 (18), by striking and at the end;
						(B)by redesignating
			 paragraph (19) as paragraph (20); and
						(C)by inserting
			 after paragraph (18) the following new paragraph:
							
								(19)compensation
				shall not be denied where an individual is separated from employment due to
				circumstances resulting from the individual’s experience of domestic violence,
				dating violence, sexual assault, or stalking, nor shall States impose
				additional conditions that restrict the individual’s eligibility for or receipt
				of benefits beyond those required of other individuals who are forced to leave
				their jobs or are deemed to have good cause for voluntarily separating from a
				job in the State; and
								;
				and
						(2)by adding at the
			 end the following new subsection:
						
							(g)ConstructionFor
				purposes of subsection (a)(19)—
								(1)DocumentationIn
				determining eligibility for compensation due to circumstances resulting from an
				individual’s experience of domestic violence, dating violence, sexual assault,
				or stalking—
									(A)States shall
				adopt, or have adopted, by statute, regulation, or policy a list of forms of
				documentation that may be presented to demonstrate eligibility; and
									(B)presentation of
				any one of such forms of documentation shall be sufficient to demonstrate
				eligibility, except that a State may require the presentation of a form of
				identification in addition to the written statement of claimant described in
				paragraph (2)(G).
									(2)List of forms
				of documentationThe list referred to in paragraph (1)(A) shall
				include not less than 3 of the following forms of documentation:
									(A)An order of
				protection or other documentation issued by a court.
									(B)A police report
				or criminal charges documenting the domestic violence, dating violence, sexual
				assault, or stalking.
									(C)Documentation
				that the perpetrator has been convicted of the offense of domestic violence,
				dating violence, sexual assault, or stalking.
									(D)Medical
				documentation of the domestic violence, dating violence, sexual assault, or
				stalking.
									(E)Evidence of
				domestic violence, dating violence, sexual assault, or stalking from a
				counselor, social worker, health worker, or domestic violence shelter
				worker.
									(F)A written
				statement that the applicant or the applicant’s minor child is a victim of
				domestic violence, dating violence, sexual assault, or stalking, provided by a
				social worker, member of the clergy, shelter worker, attorney at law, or other
				professional who has assisted the applicant in dealing with the domestic
				violence, dating violence, sexual assault, or stalking.
									(G)A written
				statement of the claimant.
									(3)Domestic
				violence, dating violence, sexual assault, and stalking
				definedThe terms domestic violence, dating
				violence, sexual assault, and stalking have
				the meanings given such terms in section 3 of the Survivors' Empowerment and
				Economic Security
				Act.
								.
					(b)Unemployment
			 compensation personnel trainingSection 303(a) of the
			 Social Security Act (42 U.S.C. 503(a))
			 is amended—
					(1)by redesignating
			 paragraphs (4) through (10) as paragraphs (5) through (11), respectively;
			 and
					(2)by inserting
			 after paragraph (3) the following new paragraph:
						
							(4)Such methods of
				administration as will ensure that—
								(A)applicants for
				unemployment compensation and individuals inquiring about such compensation are
				adequately notified of the provisions of subsections (a)(19) and (g) of section
				3304 of the Internal Revenue Code of 1986 (relating to the availability of
				unemployment compensation for victims of domestic violence, dating violence,
				sexual assault, or stalking); and
								(B)claims reviewers
				and hearing personnel are adequately trained in—
									(i)the nature and
				dynamics of domestic violence, dating violence, sexual assault, or stalking (as
				such terms are defined in section 3 of the Survivors' Empowerment and Economic
				Security Act); and
									(ii)methods of
				ascertaining and keeping confidential information about possible experiences of
				domestic violence, dating violence, sexual assault, or stalking (as so defined)
				to ensure that—
										(I)requests for
				unemployment compensation based on separations stemming from domestic violence,
				dating violence, sexual assault, or stalking (as so defined) are reliably
				screened, identified, and adjudicated; and
										(II)full
				confidentiality is provided for the individual’s claim and submitted evidence;
				and
										.
					(c)TANF personnel
			 trainingSection 402(a) of the Social Security Act (42 U.S.C. 602(a)) is
			 amended by adding at the end the following new paragraph:
					
						(8)Certification
				that the State will provide information to victims of domestic violence, dating
				violence, sexual assault, or stalkingA certification by the
				chief officer of the State that the State has established and is enforcing
				standards and procedures to—
							(A)ensure that
				applicants for assistance under the program and individuals inquiring about
				such assistance are adequately notified of—
								(i)the provisions of
				subsections (a)(19) and (g) of section 3304 of the Internal Revenue Code of
				1986 (relating to the availability of unemployment compensation for victims of
				domestic violence, dating violence, sexual assault, or stalking); and
								(ii)assistance made
				available by the State to victims of domestic violence, dating violence, sexual
				assault, or stalking (as such terms are defined in section 3 of the Survivors'
				Empowerment and Economic Security Act);
								(B)ensure that case
				workers and other agency personnel responsible for administering the State
				program funded under this part are adequately trained in—
								(i)the nature and
				dynamics of domestic violence, dating violence, sexual assault, or stalking (as
				so defined);
								(ii)State standards
				and procedures relating to the prevention of, and assistance for individuals
				who experience, domestic violence, dating violence, sexual assault, or stalking
				(as so defined); and
								(iii)methods of
				ascertaining and keeping confidential information about possible experiences of
				domestic violence, dating violence, sexual assault, or stalking (as so
				defined);
								(C)if a State has
				elected to establish and enforce standards and procedures regarding the
				screening for and identification of domestic violence pursuant to paragraph
				(7), ensure that—
								(i)applicants for
				assistance under the program and individuals inquiring about such assistance
				are adequately notified of options available under such standards and
				procedures; and
								(ii)case workers and
				other agency personnel responsible for administering the State program funded
				under this part are provided with adequate training regarding such standards
				and procedures and options available under such standards and procedures;
				and
								(D)ensure that the
				training required under subparagraphs (B) and, if applicable, (C)(ii) is
				provided through a training program operated by an eligible entity (as defined
				in section 202(d)(2) of the Survivors' Empowerment and Economic Security
				Act).
							.
				(d)Domestic
			 violence, dating violence, sexual assault, or stalking training grant
			 program
					(1)Grants
			 authorizedThe Secretary of Health and Human Services (in this
			 subsection referred to as the Secretary) is authorized to
			 award—
						(A)a grant to a
			 national victim services organization in order for such organization to—
							(i)develop and
			 disseminate a model training program (and related materials) for the training
			 required under section 303(a)(4)(B) of the Social
			 Security Act, as added by subsection (b), and under subparagraphs
			 (B) and, if applicable, (C)(ii) of section 402(a)(8) of the such Act, as added
			 by subsection (c); and
							(ii)provide
			 technical assistance with respect to such model training program; and
							(B)grants to State,
			 tribal, or local agencies in order for such agencies to contract with eligible
			 entities to provide State, tribal, or local case workers and other State,
			 tribal, or local agency personnel responsible for administering the temporary
			 assistance to needy families program established under part A of title IV of
			 the Social Security Act in a State or
			 Indian reservation with the training required under subparagraphs (B) and, if
			 applicable, (C)(ii) of such section 402(a)(8).
						(2)Eligible entity
			 definedFor purposes of paragraph (1)(B), the term eligible
			 entity means an entity—
						(A)that is—
							(i)a
			 State or tribal domestic violence coalition or sexual assault coalition;
							(ii)a
			 State or local victim services organization with recognized expertise in the
			 dynamics of domestic violence, dating violence, sexual assault, or stalking
			 whose primary mission is to provide services to victims of domestic violence,
			 dating violence, sexual assault, or stalking (such as a rape crisis center or
			 domestic violence program); or
							(iii)an organization
			 with demonstrated expertise in State or county welfare laws and implementation
			 of such laws and experience with disseminating information on such laws and
			 implementation, but only if such organization will provide the required
			 training in partnership with an entity described in clause (i) or (ii);
			 and
							(B)that—
							(i)has
			 demonstrated expertise in both domestic violence and sexual assault, such as a
			 joint domestic violence and sexual assault coalition; or
							(ii)will provide the
			 required training in partnership with an entity described in clause (i) or (ii)
			 of subparagraph (A) in order to comply with the dual domestic violence and
			 sexual assault expertise requirement under clause (i).
							(3)ApplicationAn
			 entity seeking a grant under this subsection shall submit an application to the
			 Secretary at such time, in such form and manner, and containing such
			 information as the Secretary specifies.
					(4)Reports
						(A)Reports to
			 CongressThe Secretary shall annually submit a report to Congress
			 on the grant program established under this subsection.
						(B)Reports
			 available to publicThe Secretary shall establish procedures for
			 the dissemination to the public of each report submitted under subparagraph
			 (A). Such procedures shall include the use of the Internet to disseminate such
			 reports.
						(5)Authorization
			 of appropriations
						(A)AuthorizationThere
			 are authorized to be appropriated—
							(i)$1,000,000 for
			 fiscal year 2010 to carry out the provisions of paragraph (1)(A); and
							(ii)$12,000,000 for
			 each of fiscal years 2011 through 2013 to carry out the provisions of paragraph
			 (1)(B).
							(B)Three-year
			 availability of grant fundsEach recipient of a grant under this
			 subsection shall return to the Secretary any unused portion of such grant not
			 later than 3 years after the date the grant was awarded, together with any
			 earnings on such unused portion.
						(C)Amounts
			 returnedAny amounts returned pursuant to subparagraph (B) shall
			 be available without further appropriation to the Secretary for the purpose of
			 carrying out the provisions of paragraph (1)(B).
						(e)Effect on
			 existing laws, etc
					(1)More protective
			 laws, agreements, programs, and plansNothing in this title shall
			 be construed to supersede any provision of any Federal, State, or local law,
			 collective bargaining agreement, or employment benefits program or plan that
			 provides greater unemployment insurance benefits for victims of domestic
			 violence, dating violence, sexual assault, or stalking than the rights
			 established under this title.
					(2)Less protective
			 laws, agreements, programs, and plansThe rights established for
			 victims of domestic violence, dating violence, sexual assault, or stalking
			 under this title shall not be diminished by any more restrictive State or local
			 law, collective bargaining agreement, or employment benefits program or
			 plan.
					(f)Effective
			 date
					(1)Unemployment
			 amendments
						(A)In
			 generalExcept as provided in subparagraph (B) and paragraph (2),
			 the amendments made by this section shall apply in the case of compensation
			 paid for weeks beginning on or after the expiration of 180 days from the date
			 of enactment of this Act.
						(B)Extension of
			 effective date for State law amendment
							(i)In
			 generalIf the Secretary identifies a State as requiring a change
			 to its statutes, regulations, or policies in order to comply with the
			 amendments made by this section (excluding the amendment made by subsection
			 (c)), such amendments shall apply in the case of compensation paid for weeks
			 beginning after the earlier of—
								(I)the date the
			 State changes its statutes, regulations, or policies in order to comply with
			 such amendments; or
								(II)the end of the
			 first session of the State legislature which begins after the date of enactment
			 of this Act or which began prior to such date and remained in session for at
			 least 25 calendar days after such date;
								except that in
			 no case shall such amendments apply before the date that is 180 days after the
			 date of enactment of this Act.(ii)Session
			 definedIn this subparagraph, the term session means
			 a regular, special, budget, or other session of a State legislature.
							(2)TANF
			 amendment
						(A)In
			 generalExcept as provided in subparagraph (B), the amendment
			 made by subsection (c) shall take effect on the date of enactment of this
			 Act.
						(B)Extension of
			 effective date for State law amendmentIn the case of a State
			 plan under part A of title IV of the Social
			 Security Act which the Secretary of Health and Human Services
			 determines requires State legislation in order for the plan to meet the
			 additional requirements imposed by the amendment made by subsection (c), the
			 State plan shall not be regarded as failing to comply with the requirements of
			 such amendment on the basis of its failure to meet these additional
			 requirements before the first day of the first calendar quarter beginning after
			 the close of the first regular session of the State legislature that begins
			 after the date of enactment of this Act. For purposes of the previous sentence,
			 in the case of a State that has a 2-year legislative session, each year of the
			 session is considered to be a separate regular session of the State
			 legislature.
						IIIVictims’
			 employment sustainability
			301.Short
			 titleThis title may be cited
			 as the Victims’ Employment
			 Sustainability Act.
			302.PurposesThe purposes of this title are, pursuant to
			 the affirmative power of Congress to enact legislation under the portions of
			 section 8 of article I of the Constitution relating to providing for the
			 general welfare and to regulation of commerce among the several States, and
			 under section 5 of the 14th amendment to the Constitution—
				(1)to promote the
			 national interest in reducing domestic violence, dating violence, sexual
			 assault, and stalking by enabling victims of domestic violence, dating
			 violence, sexual assault, or stalking to maintain the financial independence
			 necessary to leave abusive situations, achieve safety, and minimize the
			 physical and emotional injuries from domestic violence, dating violence, sexual
			 assault, or stalking, and to reduce the devastating economic consequences of
			 domestic violence, dating violence, sexual assault, or stalking to employers
			 and employees;
				(2)to promote the
			 national interest in ensuring that victims of domestic violence, dating
			 violence, sexual assault, or stalking can recover from and cope with the
			 effects of domestic violence, dating violence, sexual assault, or stalking, and
			 participate in criminal and civil justice processes, without fear of adverse
			 economic consequences from their employers;
				(3)to ensure that
			 victims of domestic violence, dating violence, sexual assault, or stalking can
			 recover from and cope with the effects of domestic violence, dating violence,
			 sexual assault, or stalking, and participate in criminal and civil justice
			 processes, without fear of adverse economic consequences with respect to public
			 benefits;
				(4)to promote the
			 purposes of the 14th amendment to the Constitution by preventing sex-based
			 discrimination and discrimination against victims of domestic violence, dating
			 violence, sexual assault, or stalking in employment, by addressing the failure
			 of existing laws to protect the employment rights of victims of domestic
			 violence, dating violence, sexual assault, or stalking, by protecting the civil
			 and economic rights of victims of domestic violence, dating violence, sexual
			 assault, or stalking, and by furthering the equal opportunity of women for
			 economic self-sufficiency and employment free from discrimination;
				(5)to minimize the
			 negative impact on interstate commerce from dislocations of employees and
			 harmful effects on productivity, employment, health care costs, and employer
			 costs, caused by domestic violence, dating violence, sexual assault, or
			 stalking, including intentional efforts to frustrate women’s ability to
			 participate in employment and interstate commerce; and
				(6)to accomplish the
			 purposes described in paragraphs (1) through (5) by prohibiting employers from
			 discriminating against actual or perceived victims of domestic violence, dating
			 violence, sexual assault, or stalking, in a manner that accommodates the
			 legitimate interests of employers and protects the safety of all persons in the
			 workplace.
				303.Prohibited
			 discriminatory acts
				(a)In
			 generalAn employer shall not fail to hire, refuse to hire,
			 discharge, or harass any individual, or otherwise discriminate against any
			 individual with respect to the compensation, terms, conditions, or privileges
			 of employment of the individual (including retaliation in any form or manner),
			 and a public agency shall not deny, reduce, or terminate the benefits of,
			 otherwise sanction, or harass any individual, or otherwise discriminate against
			 any individual with respect to the amount, terms, or conditions of public
			 assistance of the individual (including retaliation in any form or manner),
			 because—
					(1)the individual
			 involved is or the employer or public agency involved perceives that individual
			 to be a victim of domestic violence, dating violence, sexual assault, or
			 stalking;
					(2)that individual
			 attended, participated in, prepared for, or requested leave to attend,
			 participate in, or prepare for, a criminal or civil court proceeding relating
			 to an incident of domestic violence, dating violence, sexual assault, or
			 stalking of which the individual, or the family or household member of the
			 individual, was a victim;
					(3)that individual,
			 in response to actual or threatened domestic violence, dating violence, sexual
			 assault, or stalking, requested that the employer or public agency implement a
			 reasonable safety procedure or a job-related modification to enhance the
			 security of that individual or safeguard the workplace involved; or
					(4)the workplace is
			 disrupted or threatened by the action of a person whom that individual states
			 has committed or threatened to commit domestic violence, dating violence,
			 sexual assault, or stalking against that individual, or that individual’s
			 family or household member.
					(b)DefinitionsIn
			 this section:
					(1)DiscriminateThe
			 term discriminate, used with respect to the terms, conditions, or
			 privileges of employment or with respect to the terms or conditions of public
			 assistance, includes failing to implement, on request from an individual, in
			 response to actual or threatened domestic violence, dating violence, sexual
			 assault, or stalking, a reasonable safety procedure or a job-related
			 modification to enhance the security of that individual or safeguard the
			 workplace (such as installation of a lock, change of a telephone number or
			 seating assignment, provision of a transfer, provision of leave, modification
			 of a schedule, or adjustment of a work requirement), unless the employer or
			 public agency can demonstrate that granting the request would impose an undue
			 hardship on the operation of the employer or public agency.
					(2)Undue
			 hardshipThe term undue hardship means an action
			 requiring significant difficulty or expense.
					304.Enforcement
				(a)Civil action by
			 individuals
					(1)LiabilityAny
			 employer that violates section 303 shall be liable to any individual affected
			 for—
						(A)damages equal to
			 the amount of wages, salary, employment benefits, or other compensation denied
			 or lost to such individual by reason of the violation, and the interest on that
			 amount calculated at the prevailing rate;
						(B)compensatory
			 damages, including damages for future pecuniary losses, emotional pain,
			 suffering, inconvenience, mental anguish, loss of enjoyment or life, and other
			 nonpecuniary losses;
						(C)such punitive
			 damages, up to 3 times the amount of actual damages sustained, as the court
			 described in paragraph (2) shall determine to be appropriate; and
						(D)such equitable
			 relief as may be appropriate, including employment, reinstatement, and
			 promotion.
						(2)Right of
			 actionAn action to recover the damages or equitable relief
			 prescribed in paragraph (1) may be maintained against any employer in any
			 Federal or State court of competent jurisdiction by any 1 or more individuals
			 described in section 303.
					(b)Action by
			 department of justiceThe Attorney General may bring a civil
			 action in any Federal or State court of competent jurisdiction to recover the
			 damages or equitable relief described in subsection (a)(1).
				(c)Library of
			 CongressNotwithstanding any other provision of this section, in
			 the case of the Library of Congress, the authority of the Secretary under this
			 section shall be exercised by the Librarian of Congress.
				(d)Certain public
			 agency employers
					(1)AgenciesNotwithstanding
			 any other provision of this subsection, in the case of a public agency that
			 employs individuals as described in subparagraph (A) or (B) of section 3(e)(2)
			 of the Fair Labor Standards Act of 1938 (29 U.S.C. 203(e)(2)) (other than an
			 entity of the legislative branch of the Federal Government), paragraph (2)
			 shall apply.
					(2)AuthorityIn
			 the case described in paragraph (1), the powers, remedies, and procedures
			 provided (in the case of a violation of section 2302(b)(1)(A) of title 5,
			 United States Code) in title 5, United States Code, to an employing agency, the
			 Office of Special Counsel, the Merit Systems Protection Board, or any person
			 alleging a violation of such section 2302(b)(1)(A), shall be the powers,
			 remedies, and procedures this section provides in the case of a violation of
			 section 303 to that agency, that Office, that Board, or any person alleging a
			 violation of section 303, respectively, against an employee who is such an
			 individual.
					(e)Public agencies
			 providing public assistanceConsistent with regulations
			 prescribed under section 306(d), the President shall ensure that any public
			 agency that violates section 303(a) by taking an action prohibited under
			 section 303(a) against any individual with respect to the amount, terms, or
			 conditions of public assistance, shall provide to any individual who receives a
			 less favorable amount, term, or condition of public assistance as a result of
			 the violation—
					(1)(A)the amount of any
			 public assistance denied or lost to such individual by reason of the violation;
			 and
						(B)the interest on the amount described
			 in clause (i) calculated at the prevailing rate; and
						(2)such equitable
			 relief as may be appropriate.
					305.Attorney’s
			 feesSection 722(b) of the
			 Revised Statutes (42 U.S.C. 1988(b)) is amended by
			 inserting the Victims’ Employment Sustainability Act, after
			 title VI of the Civil Rights Act of
			 1964,.
			306.Regulations
				(a)In
			 generalExcept as provided in subsections (b), (c), and (d), the
			 Secretary shall issue regulations to carry out this title.
				(b)Library of
			 CongressThe Librarian of Congress shall prescribe the
			 regulations described in subsection (a) with respect to employees of the
			 Library of Congress. The regulations prescribed under this subsection shall, to
			 the extent appropriate, be consistent with the regulations prescribed by the
			 Secretary under subsection (a).
				(c)Certain public
			 agency employersThe Office of Personnel Management, after
			 consultation with the Office of Special Counsel and the Merit Systems
			 Protection Board, shall prescribe the regulations described in subsection (a)
			 with respect to individuals described in subparagraph (A) or (B) of section
			 3(e)(2) of the Fair Labor Standards Act of 1938 (29 U.S.C. 203(e)(2)) (other
			 than an individual employed by an entity of the legislative branch of the
			 Federal Government). The regulations prescribed under this subsection shall, to
			 the extent appropriate, be consistent with the regulations prescribed by the
			 Secretary under subsection (a).
				(d)Public agencies
			 providing public assistanceThe President shall prescribe the
			 regulations described in subsection (a) with respect to applicants for and
			 recipients of public assistance, in the case of violations of section 303(a) by
			 taking an action prohibited under section 303(a) against any individual with
			 respect to the amount, terms, or conditions of public assistance. The
			 regulations prescribed under this subsection shall, to the extent appropriate,
			 be consistent with the regulations prescribed by the Secretary under subsection
			 (a).
				IVVictims of abuse
			 insurance protection
			401.Short
			 titleThis title may be cited
			 as the Victims of Abuse Insurance
			 Protection Act.
			402.DefinitionsIn this title:
				(1)AbuseThe
			 term abuse means the occurrence of 1 or more of the following acts
			 by a current or former household or family member, intimate partner, or
			 caretaker:
					(A)Attempting to
			 cause or causing another person bodily injury, physical harm, substantial
			 emotional distress, or psychological trauma.
					(B)Attempting to
			 engage in or engaging in rape, sexual assault, or involuntary sexual
			 intercourse.
					(C)Engaging in a
			 course of conduct or repeatedly committing acts toward another person,
			 including following the person without proper authority and under circumstances
			 that place the person in reasonable fear of bodily injury or physical
			 harm.
					(D)Subjecting
			 another person to false imprisonment or kidnapping.
					(E)Attempting to
			 cause or causing damage to property so as to intimidate or attempt to control
			 the behavior of another person.
					(2)Health
			 carrierThe term health carrier means a person that
			 contracts or offers to contract on a risk-assuming basis to provide, deliver,
			 arrange for, pay for, or reimburse any of the cost of health care services,
			 including a sickness and accident insurance company, a health maintenance
			 organization, a nonprofit hospital and health service corporation, or any other
			 entity providing a plan of health insurance, health benefits, or health
			 services.
				(3)InsuredThe
			 term insured means a party named on a policy, certificate, or
			 health benefit plan, including an individual, corporation, partnership,
			 association, unincorporated organization, or any similar entity, as the person
			 with legal rights to the benefits provided by the policy, certificate, or
			 health benefit plan. For group insurance, the term includes a person who is a
			 beneficiary covered by a group policy, certificate, or health benefit plan. For
			 life insurance, the term refers to the person whose life is covered under an
			 insurance policy.
				(4)InsurerThe
			 term insurer means any person, reciprocal exchange, inter insurer,
			 Lloyds insurer, fraternal benefit society, or other legal entity engaged in the
			 business of insurance, including agents, brokers, adjusters, and third-party
			 administrators. The term includes employers who provide or make available
			 employment benefits through an employee benefit plan, as defined in
			 section
			 3(3) of the Employee Retirement
			 Income Security Act of 1974 (29 U.S.C. 1002(3)). The term also
			 includes health carriers, health benefit plans, and life, disability, and
			 property and casualty insurers.
				(5)PolicyThe
			 term policy means a contract of insurance, certificate, indemnity,
			 suretyship, or annuity issued, proposed for issuance, or intended for issuance
			 by an insurer, including endorsements or riders to an insurance policy or
			 contract.
				(6)Subject of
			 abuseThe term subject of abuse means—
					(A)a person against
			 whom an act of abuse has been directed;
					(B)a person who has
			 prior or current injuries, illnesses, or disorders that resulted from abuse;
			 or
					(C)a person who
			 seeks, may have sought, or had reason to seek medical or psychological
			 treatment for abuse, protection, court-ordered protection, or shelter from
			 abuse.
					403.Discriminatory
			 acts prohibited
				(a)In
			 generalNo insurer may, directly or indirectly, engage in any of
			 the following acts or practices on the basis that the applicant or insured, or
			 any person employed by the applicant or insured or with whom the applicant or
			 insured is known to have a relationship or association, is, has been, or may be
			 the subject of abuse or has incurred or may incur abuse-related claims:
					(1)Denying, refusing
			 to issue, renew, or reissue, or canceling or otherwise terminating an insurance
			 policy or health benefit plan.
					(2)Restricting,
			 excluding, or limiting insurance coverage for losses or denying a claim, except
			 as otherwise permitted or required by State laws relating to life insurance
			 beneficiaries.
					(3)Adding a premium
			 differential to any insurance policy or health benefit plan.
					(b)Prohibition on
			 limitation of claimsNo insurer may, directly or indirectly, deny
			 or limit payment to an insured who is a subject of abuse if the claim for
			 payment is a result of the abuse.
				(c)Prohibition on
			 termination
					(1)In
			 generalNo insurer or health carrier may terminate health
			 coverage for a subject of abuse because coverage was originally issued in the
			 name of the abuser and the abuser has divorced, separated from, or lost custody
			 of the subject of abuse or the abuser’s coverage has terminated voluntarily or
			 involuntarily and the subject of abuse does not qualify for an extension of
			 coverage under part 6 of subtitle B of title I of the
			 Employee Retirement Income Security Act of
			 1974 (29
			 U.S.C. 1161 et seq.) or section 4980B of the Internal Revenue
			 Code of 1986.
					(2)Payment of
			 premiumsNothing in paragraph (1) shall be construed to prohibit
			 the insurer from requiring that the subject of abuse pay the full premium for
			 the subject’s coverage under the health plan if the requirements are applied to
			 all insured of the health carrier.
					(3)ExceptionAn
			 insurer may terminate group coverage to which this subsection applies after the
			 continuation coverage period required by this subsection has been in force for
			 18 months if it offers conversion to an equivalent individual plan.
					(4)Continuation
			 coverageThe continuation of health coverage required by this
			 subsection shall be satisfied by any extension of coverage under part 6 of
			 subtitle B of title I of the Employee
			 Retirement Income Security Act of 1974 (29 U.S.C. 1161 et
			 seq.) or section 4980B of the Internal Revenue Code of 1986 provided to a
			 subject of abuse and is not intended to be in addition to any extension of
			 coverage otherwise provided for under such part 6 or section 4980B.
					(d)Use of
			 information
					(1)Limitation
						(A)In
			 generalIn order to protect the safety and privacy of subjects of
			 abuse, no person employed by or contracting with an insurer or health benefit
			 plan may (without the consent of the subject)—
							(i)use, disclose, or
			 transfer information relating to abuse status, acts of abuse, abuse-related
			 medical conditions, or the applicant’s or insured’s status as a family member,
			 employer, associate, or person in a relationship with a subject of abuse for
			 any purpose unrelated to the direct provision of health care services unless
			 such use, disclosure, or transfer is required by an order of an entity with
			 authority to regulate insurance or an order of a court of competent
			 jurisdiction; or
							(ii)disclose or
			 transfer information relating to an applicant’s or insured’s mailing address or
			 telephone number or the mailing address and telephone number of a shelter for
			 subjects of abuse, unless such disclosure or transfer—
								(I)is required in
			 order to provide insurance coverage; and
								(II)does not have
			 the potential to endanger the safety of a subject of abuse.
								(B)Rule of
			 constructionNothing in this paragraph may be construed to limit
			 or preclude a subject of abuse from obtaining the subject’s own insurance
			 records from an insurer.
						(2)Authority of
			 subject of abuseA subject of abuse, at the absolute discretion
			 of the subject of abuse, may provide evidence of abuse to an insurer for the
			 limited purpose of facilitating treatment of an abuse-related condition or
			 demonstrating that a condition is abuse-related. Nothing in this paragraph
			 shall be construed as authorizing an insurer or health carrier to disregard
			 such provided evidence.
					404.Insurance
			 protocols for subjects of abuseInsurers shall develop and adhere to written
			 policies specifying procedures to be followed by employees, contractors,
			 producers, agents, and brokers for the purpose of protecting the safety and
			 privacy of a subject of abuse and otherwise implementing this title when taking
			 an application, investigating a claim, or taking any other action relating to a
			 policy or claim involving a subject of abuse.
			405.Reasons for
			 adverse actionsAn insurer
			 that takes an action that adversely affects a subject of abuse, shall advise
			 the applicant or insured who is the subject of abuse of the specific reasons
			 for the action in writing. For purposes of this section, reference to general
			 underwriting practices or guidelines shall not constitute a specific
			 reason.
			406.Life
			 insuranceNothing in this
			 title shall be construed to prohibit a life insurer from declining to issue a
			 life insurance policy if the applicant or prospective owner of the policy is or
			 would be designated as a beneficiary of the policy, and if—
				(1)the applicant or
			 prospective owner of the policy lacks an insurable interest in the insured;
			 or
				(2)the applicant or
			 prospective owner of the policy is known, on the basis of police or court
			 records, to have committed an act of abuse against the proposed insured.
				407.Subrogation
			 without consent prohibitedSubrogation of claims resulting from abuse
			 is prohibited without the informed consent of the subject of abuse.
			408.Enforcement
				(a)Federal Trade
			 CommissionAny act or practice prohibited by this title shall be
			 treated as an unfair and deceptive act or practice pursuant to section 5 of the
			 Federal Trade Commission Act (15 U.S.C. 45) and the Federal Trade Commission
			 shall enforce this title in the same manner, by the same means, and with the
			 same jurisdiction, powers, and duties as though all applicable terms and
			 provisions of the Federal Trade Commission Act were incorporated into and made
			 a part of this title, including issuing a cease and desist order granting any
			 individual relief warranted under the circumstances, including temporary,
			 preliminary, and permanent injunctive relief and compensatory damages.
				(b)Private cause
			 of action
					(1)In
			 generalAn applicant or insured who believes that they have been
			 adversely affected by an act or practice of an insurer in violation of this
			 title may maintain an action against the insurer in a Federal or State court of
			 original jurisdiction.
					(2)ReliefUpon
			 proof of such conduct by a preponderance of the evidence in an action described
			 in paragraph (1), the court may award appropriate relief, including temporary,
			 preliminary, and permanent injunctive relief and compensatory and punitive
			 damages, as well as the costs of suit and reasonable fees for the aggrieved
			 individual’s attorneys and expert witnesses.
					(3)Statutory
			 damagesWith respect to compensatory damages in an action
			 described in paragraph (1), the aggrieved individual may elect, at any time
			 prior to the rendering of final judgment, to recover in lieu of actual damages,
			 an award of statutory damages in the amount of $5,000 for each
			 violation.
					409.Effective
			 dateThis title shall apply
			 with respect to any action taken on or after the date of enactment of this
			 Act.
			VSeverability
			501.SeverabilityIf any provision of this Act, any amendment
			 made by this Act, or the application of such provision or amendment to any
			 person or circumstance is held to be unconstitutional, the remainder of the
			 provisions of this Act, the amendments made by this Act, and the application of
			 such provisions or amendments to any person or circumstance shall not be
			 affected.
			
